     Case 4:19-cr-00690-JAS-LCK Document 29 Filed 05/09/19 Page 1 of 2



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                       No. CR-19-00690-001-TUC-JAS (LCK)
10                 Plaintiff,                        ORDER
11   v.
12   Alexander True Norman,
13                 Defendant.
14
15          Good cause appearing, IT IS ORDERED, pursuant of Fed. R. Crim. P.

16   16(d)(1), that the Government’s Motion for Protective Order Pursuant to Rule 16 (Doc.

17   28) is granted.

18          Defense counsel (including investigators, paralegals and office staff) receiving

19   the disclosure DVD containing the download of Alexander True Norman’s cellular

20   phone shall not provide, reproduce or distribute the disclosure in any form without

21   further order of the Court. Defendant shall not provide, reproduce or distribute the

22   disclosure in any form without further order of the Court. This Order shall not

23   prevent defense counsel from otherwise showing or discussing with their client the

24   disclosure under the supervision of defense counsel or their agents.

25          IT IS FURTHER ORDERED that defense counsel may provide the disclosure

26   for the use of their investigators (who consent to the jurisdiction and Order of this

27   Court), but that such investigators shall not further copy said disclosure without further

28   order of the Court.
     Case 4:19-cr-00690-JAS-LCK Document 29 Filed 05/09/19 Page 2 of 2



 1         IT IS FURTHER ORDERED that defense counsel may provide the disclosure for
 2   the use of their paralegals (who consent to the jurisdiction and Order of this Court),
 3   but that such paralegals shall not further copy said disclosure without further order
 4   of the Court.
 5            IT IS FURTHER ORDERED that defense counsel may provide the disclosure
 6   for the use of any expert (who consents to the jurisdiction and Order of this Court),
 7   but that such expert shall not further copy said disclosure without further order of the
 8   Court.
 9            IT IS FURTHER ORDERED that, with respect to the disclosure, it is for the
10   use in the defense in this criminal case only and that the disclosure shall be returned
11   to the government so that the data can be destroyed after the completion of the
12   proceedings.
13
14
              Dated this 9th day of May, 2019.
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
